Smith, Judge.
We affirm Griggs’ conviction for voluntary manslaughter.
1. The enumeration of error raising the general grounds is without merit, as the evidence was sufficient to support the verdict.
2. We find no abuse of discretion in the trial court’s sustaining objection to Griggs’ asking a state’s witness if he was an expert. Johnson v. State, 137 Ga. App. 308 (223 SE2d 500) (1976). "It is a matter within the sound discretion of the trial judge as to whether a witness has such learning and experience in a particular art, science *695or profession as to entitle him to be deemed prima facie an expert.” Barrow v. State, 235 Ga. 635, 639 (221 SE2d 416) (1975).
Submitted June 6, 1978
Decided July 13, 1978.
James I. Parker, for appellant.
John T. Perren, District Attorney, for appellee.
3. Griggs’ contention that the court erred in failing to charge on opinion testimony is meritless, as the court in fact did so charge.
4. We find meritless Griggs’ contention that the court erred in charging on the law of confessions and thereby indicating to the jury that Griggs had confessed. The court additionally charged on the law of "mere incriminating statements” and "left to the jury a decision as to whether a confession was made or not...”Holcomb v. State, 130 Ga. App. 154, 156 (202 SE2d 529) (1973).

Judgment affirmed.


Deen, P. J., and Banke, J., concur.